PER CURIAM.
Coy Phelps appeals the district court’s orders dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), as frivolous. See 28 U.S.C. § 1915A(b)(Z) (2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Phelps v. Ashcroft, No. CA-03-461-5-H (E.D.N.C. July 7, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.